DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 1, 6-8 and 10 under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2006/0084606 is withdrawn in view of the amendment filed January 12, 2022.

Claim Rejections - 35 USC § 103 - withdrawn
The rejection of claims 1 and 5-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2004/070054 in view of Guigas et al. (“Metformin inhibits mitochondrial permeability transition and cell death: a pharmacological in vitro study,” Biochem. J. (2004) 382, 877–884) is withdrawn in view of the amendment filed January 12, 2022.
The rejection of claim 4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2004/070054 in view of Guigas et al. (“Metformin inhibits mitochondrial permeability transition and cell death: a pharmacological in vitro study,” Biochem. J. (2004) 382, 877–884) and Beebe (“Body Weight Issues in Preventing and Treating Type 2 Diabetes,” Diabetes Spectrum Volume 16, Number 4, 2003, pp. 261-266) is withdrawn in view of the amendment filed January 12, 2022.

Claim Rejections - 35 USC § 103-maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2004/070054 in view of Guigas et al. (“Metformin inhibits mitochondrial permeability transition and cell death: a pharmacological in vitro study,” Biochem. J. (2004) 382, 877–884) and Vincent et al. (“Oxidative Stress in the Pathogenesis of Diabetic Neuropathy,” Endocrine Reviews 2004, 25(4):612–628).
WO 2004/070054 teaches a method of preventing mitochondrial permeability transition in a mammal in need thereof comprising administering an effective amount of an aromatic-cationic peptide having at least one net positive charge; a minimum of four amino acids; a maximum of about twenty amino acids; a relationship between the minimum number of net positive charges (pm) and the total number of amino acid residues (r) wherein 3pm is the largest number that is less than or equal to r + 1; and a relationship between the minimum number of aromatic groups (a) and the total number of net positive charges (pt) wherein 2a is the largest number that is less than or equal to pt + 1, except that when a is 1, pt may also be 1 (paragraph [0012]). 
WO 2004/070054 does not teach using the method to treat diabetic neuropathy.

Considering that (i) most of the deleterious complications of diabetes seem to be due to the glucose-induced production of reactive oxygen species by the respiratory chain, (ii) exogenous oxidative stress-related cell death is mediated by PTP opening and (iii) inhibition of complex 1 prevents PTP opening, we propose that metformin, which acts as a mild complex 1 inhibitor, prevents oxidative stress-related cytochrome c release and commitment to cell death. This finding may represent an important new direction in the treatment of hyperglycaemia-related detrimental effects. If hyperglycaemia-related deleterious consequences are linked to superoxide overproduction at the level of the mitochondrial respiratory chain, whereas mitochondrial superoxide generation, or exogenous oxidative stress, leads to apoptosis, then inhibition of PTP opening may efficiently prevent the effect of hyperglycaemia. Hence, if metformin prevents PTP opening on exogenous oxidative stress as well as its effects on apoptosis, this may suggest that metformin also prevents hyperglycaemia-induced cellular death. This finding may provide a new direction for the treatment of hyperglycaemia-related complications: besides the necessity for lowering the blood glucose level, it is possible to diminish the mitochondria-related toxicity of hyperglycaemia.

Vincent et al. teach that oxidative stress from hyperglycemia of diabetes leads to diabetic neuropathy (abstract).
It would have been obvious to apply the method of preventing mitochondrial permeability transition in a mammal comprising administering an effective amount of an aromatic-cationic peptide taught by WO 2004/070054 to mammals with type II diabetes as taught by Guigas et al., including those suffering from diabetic neuropathy as taught by Vincent et al., satisfying amended claim 1. One of ordinary skill in the art would have been motivated to do so given that Guigas et al. teach that inhibition of PTP opening may efficiently prevent the effect of hyperglycaemia and that hyperglycaemia-related complications can be diminished by targeting the mitochondria-related toxicity of hyperglycaemia (p. 883, last paragraph). Furthermore, Vincent et al. teach that oxidative damage of existing inner membrane proteins induces membrane permeability transition, a permeabilization of the mitochondrial inner membrane that precedes cytochrome c release and apoptosis (p. 618, col 2). There would have been a reasonable expectation of success given that WO 2004/070054 teaches that cationic-aromatic 2 (SS-31) can protect against mitochondrial permeability transition, mitochondrial swelling and cytochrome c release (Example 8).
With respect to claim 6, WO 2004/070054 teaches the aromatic-cationic peptide Phe-D-Arg-Phe-Lys-NH2 (SS-20, paragraph [0066]).
	With respect to claim 7, WO 2004/070054 teaches the aromatic-cationic peptide D-Arg-2'6'Dmt-Lys-Phe-NH2 (SS-31, paragraph [0067]).
	With respect to claim 8, WO 2004/070054 teaches that the mammal is a human (paragraph [0099]).
	With respect to claim 9, Guigas et al. teaches the treatment of type II diabetes (p. 877, col 1).
	With respect to claim 10, WO 2004/070054 teaches the aromatic-cationic peptide can be administered by at least one of the routes oral, topical, systemic, intravenous, subcutaneous and intramuscular (paragraph [00090]).
Response to Arguments
In the response filed January 12, 2022, Applicant traverses the rejection on the grounds that the cited references fail to show efficacy to the claimed agent in the treatment of the claimed condition. 
Applicant's arguments have been fully considered but they are not persuasive.
A showing of efficacy as described in OSI v. Apotex is not the only rationale for obviousness.
MPEP § 2143 states: “The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.”
In the instant case, the rationale to support the conclusion of obviousness is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. The motivation to apply the method of preventing mitochondrial permeability transition in a mammal comprising administering an effective amount of an aromatic-cationic peptide taught by WO 2004/070054 to mammals with type II diabetes as taught by Guigas et al., including those suffering from diabetic neuropathy as taught by Vincent et al. is found in the cited references: 1) Guigas et al. teach that inhibition of PTP opening may efficiently prevent the effect of hyperglycaemia and that hyperglycaemia-related complications can be diminished by targeting the mitochondria-related toxicity of hyperglycaemia (p. 883, last paragraph); and 2) Vincent et al. teach that oxidative damage of existing inner membrane proteins induces membrane permeability transition, a permeabilization of the mitochondrial inner membrane that precedes cytochrome c release and apoptosis (p. 618, col 2).
In response to applicant's argument that the cited references fail to show efficacy to treat diabetic neuropathy, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, one of ordinary skill in the art would to apply the method of preventing mitochondrial permeability transition in a mammal comprising administering an effective amount of an aromatic-cationic peptide taught by WO 2004/070054 to mammals with type II diabetes as taught by Guigas et al., including those suffering from diabetic neuropathy as taught by Vincent et al. for the reasons set forth above. In doing so, the diabetic neuropathy would be treated. The condition would be treated as a result of administering the same compound, to the same patient and in the same manner as required by the claims.
	For these reasons, the rejection is maintained.

Double Patenting - withdrawn
The rejection of claim 2 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 7,811,987 is withdrawn in view of the amendment filed January 12, 2022.
The rejection of claims 1 and 6-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 7,811,987 is withdrawn in view of the amendment filed January 12, 2022.
	The rejection of claims 1, 2 and 6-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,603,971 is withdrawn in view of the amendment filed January 12, 2022.
The rejection of claims 1 and 6-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,150,614 is withdrawn in view of the amendment filed January 12, 2022.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654